STONE, J.
The present suit was commenced by attachment, issued by, and returnable before a justice of the peace in Covington county. The attachment was sued out to enforce the statutory lien of a landlord for alleged advances made to his tenant, the sum claimed being for money and provisions ad- ■ vaneed to said tenant to enable him to make a crop on the lands • of the plaintiff. The defendant pleaded in abatement that when the suit was brought, and ever afterwards, he had been : and was a resident householder and freeholder of another county. .Plaintiff demurred to this plea, and the court overruled his de-.murrer. Plaintiff then replied that the suit had been com*191menced by attachment, and tbe court sustained a demurrer to this replication; and plaintiff declining to plead further, there was judgment for the defendant.
The Circuit Court erred in. overruling plaintiff’s demurrer to the plea in abatement. Section 3606 of the Code of 1876, which requires that suits before justices shall be brought in the precinct of the defendant’s permanent residence, or in the precinct in which the debt was created, or in.which the cause of .action arose, is confined in its operation to suits commenced by summons, under sections 3604-5, immediately preceding. It has no reference to suits by attachment of goods, which are in their nature proceedings in rem. — Herndon v. Givens, 16 Ala. 261.
Beversed and remanded.